Title: William Henry Harrison to John Armstrong, 18 March 1814
From: Harrison, William Henry
To: Armstrong, John


        
          Sir,
          Head Quarters Cincinnati 18th. March 1814
        
        I have the Honor to acknowledge the receipt of your favours of the 3rd and 4th instant. Previously to the arrival of the arrangement from the Office of Coll Walback designating the Officers to superintend the recruiting service, I had ordered Colonel Miller to take command of Sandusky and Put in Bay being at that time under some apprehensions for the safety of the latter. The Colonel received my order and that from Colonel Walback on the same day and wrote to me for further instructions at the same time informing me that Colonel Campbell was directed to assist him. I was somewhat embarrassed by this information as I had no field Officer near me who could be sent to that important point and I knew that the Troops now at Put in Bay as well as those on the march thither were not well commanded. I was however relieved by the arrival of the Adjutant General’s arrangement as I found that Colonel Campbell was not ther[e]in designated for the Recruiting Service. I have therefore ordered him to Sandusky and Put in Bay from which he is to go, as soon as he has made the necessary arrangements, to Detroit to relieve Lieut Colonel Croghan to whom Colonel Butler has or will soon give up the command that he may come in and attend to the recruiting of his own Regiment. I have the Honor to be very Respectfully your Obedient Servant
        
          Willm. Henry Harrison
        
      